Citation Nr: 0329967	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1960 to September 1964, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The veteran filed his claim for service connection for 
tinnitus in June 2001, which stated that he "served in the 
US Air Force around Jet aircraft B-47, strategic Air Command 
(and other aircraft)."  In the December 2002 VA Form 9, he 
further claimed that he worked near B-47 aircraft engines 
without any ear protection, which he believed caused his 
tinnitus. These contentions were then reiterated by the 
veteran's representative in the April 2003 Written Brief 
Presentation.   However, the claims file does not contain any 
service records indicating the veteran's unit of assignment 
or occupational specialty.  Such records may prove to be 
relevant and probative.  The RO should obtain and associate 
with the claims file the veteran's service personnel records.  

The record also discloses that the veteran was not afforded a 
VA examination in connection with this claim.  Although the 
veteran has a current disability, there does not appear to be 
evidence of record establishing a relationship between the 
disability and the veteran's noise exposure during service.  
In fact, Anthony W. Sebastiano, D.O. noted in the veteran's 
private medical records dated June 2001 that he "cannot 
specifically say airplane was cause of mild hearing loss of 
right ear.  Left ear was normal."  Therefore, under the 
facts and circumstances of this case, the Board is of the 
opinion that a VA examination and a nexus opinion discussing 
the nature and etiology of the current disability are 
necessary.

Also, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this case, the RO did notify the veteran of the pertinent 
provisions of the VCAA by letter dated in August 2001 and the 
veteran was informed that he had 60 days from the date of the 
letter to send to the RO information describing additional 
evidence or to send the evidence itself.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request the service 
personnel records from the National 
Personnel Records Center (NPRC) that 
show the veteran's units of assignment 
and the military occupational 
specialties he performed during service.  

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any tinnitus that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether any 
currently diagnosed tinnitus is at least 
as likely as not causally and 
etiologically related to any noise the 
veteran was exposed to during service, 
or otherwise related to service.  A 
clear rationale for all opinions would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the RO should ensure 
that the notice and assistance 
requirements of the VCAA have been 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).



